MEMORANDUM OPINION
                                         No. 04-10-00896-CR

                                       Jose Roberto MEDINA,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CR-1086
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 9, 2011

DISMISSED

           On January 5, 2011, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within 30 days. See TEX. R. APP. P.

25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,

order). Appellant’s counsel filed a response in which she states that she has reviewed the

electronic record and “can find no right of appeal for Appellant;” counsel concedes that the
                                                                                     04-10-00896-CR


appeal must be dismissed. In light of the record presented, we agree with appellant’s counsel

that Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). The record

does not contain a certification that shows the defendant has the right of appeal; to the contrary,

the trial court certification in the record states “this criminal case is one in which the defendant

has waived the right of appeal.” The clerk’s record contains a written plea bargain, and the

punishment assessed did not exceed the punishment recommended by the prosecutor and agreed

to by the defendant; therefore, the clerk’s record supports the trial court’s certification that

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 25.2(d).


                                              PER CURIAM


DO NOT PUBLISH




                                                -2-